Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 21, 2017

The Court of Appeals hereby passes the following order:

A17A0031. CLAYTON COUNTY v. SYKES et al.

      We granted this application for interlocutory appeal to consider the trial court’s
order entered on May 5, 2016, denying the County’s motion for summary judgment.
Having considered the entire record on appeal and the County’s arguments in support
of its appeal, we now dismiss the appeal as improvidently granted.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/21/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.